Citation Nr: 0817675	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-20 149	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955, with two years of reserve duty from 1961 to 
1963.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2007, when it was remanded for 
additional evidentiary development.  Such development having 
been completed, it is again before the Board for further 
appellate review.

In a May 2008 ruling, the Board granted a motion submitted by 
the veteran's representative for an advance on the Board's 
docket.  The appeal has therefore received expedited 
treatment since that time.


FINDING OF FACT

Bilateral hearing loss and tinnitus were not initially 
manifest during service or within one year afterwards and are 
not shown to be otherwise related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he initially suffered hearing loss 
during service and has experienced progressive hearing loss 
and tinnitus since then.


Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VA's duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005, that fully 
addressed all four notice elements and was sent prior to the 
initial RO adjudication of the veteran's claims for service 
connection.  This letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  In particular, the 
veteran was requested to provide "medical evidence from 
hospitals, clinics, and private physicians of treatment since 
military service, pharmacy prescription records, and 
insurance examination reports," to show that hearing loss 
and tinnitus "existed from military service to the present 
time."

The veteran was provided with information as to the law and 
regulations governing the assignment of effective dates in an 
attachment to the May 2006 Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491, 500 (2006).  He was also 
provided with the substance of the VA's regulation 
implementing 38 U.S.C.A. § 5103 in the Statement of the Case.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, when the VA requested the veteran's service 
medical records from the National Archives, that 
administration informed VA that the veteran's medical records 
would have been involved in a fire at a National Archives 
facility in 1973.  However, a copy of the report of the 
general medical examination conducted in conjunction with the 
veteran's discharge from active service in 1955 was available 
and has been associated with the claims file.  The VA also 
informed the veteran of this circumstance and invited him to 
submit other contemporaneous or corroborating evidence to 
support his claims, to which he responded.  We therefore 
conclude that following the August 2007 Board remand, the VA 
has met its duty to assist the veteran in obtaining any 
relevant evidence available to substantiate his claim.  All 
available records pertaining to the issues resolved herein 
have been obtained and associated with the claims folder.  A 
VA examination was conducted.  We therefore conclude that VA 
has satisfied both its duties to notify and assist the 
veteran in this case.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to make it clear that it understands that 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, as 
mentioned above, only the veteran's discharge examination is 
available for review.  The Board's analysis has been 
undertaken with this heightened duty in mind.  In particular, 
as will be discussed below, the Board accords credibility to 
the veteran's recollection of events during and after 
service, insofar as it comports with the evidence of record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to the veteran's two separate periods of service, 
we note that only his first period of active service may be 
considered in this analysis of whether service connection is 
warranted for diseases such as hearing loss and tinnitus.  
Governing law and regulation provide that reserve service 
such as the veteran's second period of duty, occurring after 
he obtained a degree in dentistry, will support a grant of 
service connection only for disability resulting from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a cerebral 
vascular accident occurring during such inactive duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  As the instant 
claims do not involve injuries of this nature, but rather 
diseases of a progressive nature, only his period of active 
duty from 1953 to 1955 may be considered in this analysis.

The veteran contends he was exposed to acoustic trauma in the 
form of weapons noise during military training.  He further 
asserts that he discussed having both hearing loss and 
tinnitus with the examiner who conducted his discharge 
examination and was advised by that physician not to purchase 
a stereo sound system because he would not be able to hear in 
stereo.  He also recalls having difficulty hearing his 
college professors after discharge from service, and having 
to sit in the front of the classroom due to hearing loss.  

The report of the veteran's January 1955 discharge medical 
examination reflects that his ears were deemed to have been 
normal and his auditory acuity was measured as 15/15 using 
the spoken and whispered voice tests.  Under the section 
entitled "Summary of defects and diagnoses," the report 
reflects only a diagnosis of myopia.  In a section of the 
report where the veteran's medical history is documented, it 
is noted that he had the usual childhood diseases including 
scarlet fever, that he had undergone civilian 
hospitalization, that he had not had any military 
hospitalization, and that he "denies all else."  The 
physical profile section of the report (PULHES) reflects the 
visual acuity deficit, but indicates his hearing was normal.  
The examiner noted that no additional testing or specialist 
examination was needed.  In sum, there is no indication of 
any hearing impairment or tinnitus at any point of the 
report.

In addition to his own contentions and statements, the 
veteran has submitted copies of audiologic testing reports 
dated in 2003 and 2005 showing current bilateral hearing 
impairment and the prescription of hearing aids.  These test 
reports do not reflect military noise exposure or any 
identified etiology of the veteran's hearing loss, although 
one report contains a recommendation to "investigate hearing 
aid options through the VA."

The veteran was provided with a VA audiological examination 
in September 2007.  In conjunction with the examination, the 
examiner reviewed the information in the veteran's claims 
file, and commented that the 1955 whispered voice test which 
was administered to the veteran was by nature insensitive to 
high frequency hearing loss, the type of hearing loss most 
commonly caused by noise exposure and is not now considered 
to be a reliable indicator of normal hearing or hearing 
impairment.  The examiner elicited a history of noise 
exposure in the form of noise from rifles and machine guns 
during basic training and during leadership school, without 
hearing protection.  The veteran also reported hunting with 
rifles and shotguns, also without hearing protection, 
following service.  Audiometric testing during the 
examination confirmed the private medical diagnosis of 
bilateral hearing loss.  The audiologist rendered the 
following comments:

There is no valid evidence of auditory status in 
service.  However, [the veteran] reported 
significant military noise exposure without 
hearing protection, he reported onset of hearing 
loss and tinnitus right after he got out of the 
service, and his current hearing loss is 
consistent with noise-induced hearing loss and is 
beyond age norms.  Based on his verbal history and 
his hearing loss configuration, it is my clinical 
opinion that at least some of this veteran's 
hearing loss/tinnitus is as least as likely as not 
(50/50 probability) caused by or a result of/had 
their onset during service.  He reported some 
progression of hearing loss and tinnitus over the 
years, and it is likely that aging, civilian 
recreational noise exposure without hearing 
protection, and possibly his Reserve noise 
exposure (without hearing protection) have 
contributed as well.  It would be speculative to 
allocate a degree of his current hearing loss and 
tinnitus to each of these etiologies.  

That the veteran currently has a bilateral hearing loss and 
tinnitus is not in dispute; rather the question to be 
resolved is whether these disabilities could be related to 
his period of service from 1953 to 1955.  Unfortunately, 
there is a lengthy period of time during which there is no 
contemporaneous evidence of record as to the veteran's 
hearing acuity.  This lengthy period without treatment, post-
service, weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to prevail 
on his claim, it is this nearly fifty-year gap between 
service and the initial documented diagnosis of hearing loss 
which must be overcome, either by a showing of continuity of 
symptomatology, i.e., that the veteran has had documented 
chronic hearing loss since 1955, or through a medical opinion 
linking the veteran's current hearing loss to the events in 
service.

As the record stands, chronic hearing loss since 1955 is not 
documented in the record.  There is no contemporaneous 
evidence of record showing that the veteran had hearing loss 
upon his discharge from service; rather the report of his 
medical examination at discharge shows he had normal hearing 
at that time.  We concede that the whispered and spoken voice 
tests which the veteran was administered in 1955 do not 
represent the most advanced or most accurate medical 
technology for the diagnosis of hearing loss; however these 
tests were the medical standard at the time and their results 
as reported in the veteran's discharge examination report 
represent the only contemporaneous medical evidence available 
to the Board as to the veteran's hearing acuity in 1955.  

There is no contemporaneous evidence whatsoever pertaining to 
the veteran's hearing acuity within one year of service, to 
trigger the application of the legal presumption of service 
connection for a chronic disease.  We note that the veteran 
was informed in his initial notification letter that medical 
evidence showing continuity of symptomatology since service 
would be helpful to his claim.  He responded, however, that 
he did not have any such evidence.  The earliest documentary 
evidence of record showing the presence of a hearing loss, is 
dated in 2003. The veteran did not at that time report 
acoustic trauma during service, or express his belief that 
noise exposure during service was the cause of his hearing 
loss.  Instead, he did not proffer this theory until he had 
filed his claim for benefits.  

The Board is cognizant that the veteran asserts his hearing 
loss must be due to the acoustic trauma he experienced during 
the course of weapons training.  However, he is not shown to 
be a medical expert, and as such, he lacks the requisite 
expertise to present a probative opinion on this matter.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this regard, 
we accept his statements that he has noticed hearing loss, 
including difficulty in hearing the television for many 
years; but his recollections cannot serve to show the 
presence of hearing loss or tinnitus to a degree of 
10 percent within one year of discharge as required to 
trigger the legal presumption of service incurrence.  
Furthermore, his recollection cannot show that he had 
sustained a hearing loss as defined by VA standards at the 
time of his discharge from service.  Additionally, in light 
of the entirely normal findings on his discharge examination, 
we cannot accord great probative weight to his recollection, 
many years later, that he discussed hearing loss and tinnitus 
with the examining physician at that time.  While we do not 
question in any way, the veteran's sincerity and his genuine 
belief in his claim, we cannot accord probative weight to his 
opinion on a question of purely medical (non-dental) nature, 
and we cannot accord his current recollections regarding the 
level of noise exposure and the effects of his service 
significant probative value in the absence of any 
contemporaneous corroborative evidence.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).

In evaluating the probative value of the VA medical opinion 
quote above, the Board finds that when viewed in the overall 
context of the evidence, the opinion is speculative in 
nature.  Indeed, the examiner explicitly qualified his 
opinion, noting the passage of time, the multiplicity of 
factors likely contributing to the veteran's currently-shown 
hearing loss and tinnitus, and the speculative nature of any 
attempt to allocate any portion of the current loss to each 
potential causative factor.  In short, the examiner 
attributed the veteran's current hearing loss and tinnitus to 
multiple instances of repeated noise exposure, including 
during basic training, reserve service training (which may 
not be considered in analysis of service connection, as 
explained above), and post-service noise exposure, but 
declined to attribute any particular portion of his hearing 
loss to each type of noise exposure.  Upon balance, the Board 
finds that this opinion is too tenuous and speculative in 
nature to provide the requisite nexus between weapons 
training in service and currently-shown hearing loss.  Words 
such as "possibly" and "could" are inherently speculative, 
and therefore the opinion on its face does not make it as 
likely as not that a service connected disability caused the 
veteran's death.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Although the opinion supports the veteran's claim to 
some extent, it is written in highly qualified terms and as 
such, must be balanced against the absence of complaints 
involving hearing loss or tinnitus at the time of the 
separation examination and his first documented complaints of 
hearing loss and tinnitus some fifty years later.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  It is 
the responsibility of the Board to "to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  While the veteran claims his hearing loss and 
tinnitus are due to noise exposure during service, the 
available contemporaneous medical evidence shows that the 
veteran's hearing acuity was considered to have been normal 
during service and at his discharge, with no complaint of 
hearing problems at separation.  The contemporaneous evidence 
is also negative for complaints of diminished hearing acuity 
within one year of his discharge from service, or indeed for 
fifty years thereafter, presumably because he did not seek 
medical attention for hearing loss or tinnitus until 2003.  
Although the veteran's report of his service and post-service 
noise exposure is credible and the medical opinion obtained 
upon remand is somewhat favorable to his claim, the Board 
finds that we must accord greater probative value to the 
great amount of time which passed between the veteran service 
and his initial complaints of hearing loss and tinnitus, as 
instructed by Maxson.  Indeed, such a result is essentially 
consistent with the explanation provided by the VA 
audiologist, in terms of the multiplicity of causes which 
likely contributed to his current hearing loss and tinnitus.  
As such, the Board finds that the preponderance of the 
evidence is against the claims.  The veteran's bilateral 
hearing loss and tinnitus were not incurred in service, may 
not be presumed to have been incurred in service, and are not 
related to any event of service origin.  Service connection 
is not warranted and the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


